Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-20 are allowed 
4.	Independent claims 1, 8 and 17 claim a spliced display panel. The spliced display panel includes a panel body and a cover plate, wherein the panel body includes at least a splicing seam, the cover plate includes a cover plate body and a lens assembly connected to the cover plate body, an orthographic projection of the lens assembly on a plane where the panel body is located covers at least the splicing seam, and the lens assembly includes a first convex lens and a second convex lens, in a manner not disclose or suggested in any prior art.  

The representative closest prior art is Watanabe et al., US Patent Application (20110102302), hereinafter “Watanabe”, Uehara et al., US Patent Application (20040041747), hereinafter “Uehara” and Lin et al., US Patent Application (20200089095), hereinafter “Lin”, which do not teach the features claimed in the independent claims, 1 and similarly worded claims 8 and 17: “1. A spliced display panel, comprising: a panel body comprising at least one splicing seam; and a cover plate disposed on a light-exiting side of the panel body, and symmetrically arranged along the splicing seam, wherein the cover plate comprises a cover plate body and a lens assembly connected to the cover plate body, the lens assembly is integrally formed with the cover plate body, and the lens assembly is fixedly connected to another adjacent lens assembly, wherein an orthographic projection of the lens assembly on a plane where the panel body is located covers at least the splicing seam, wherein the lens assembly comprises a first convex lens and a second convex lens, a shape of the first convex lens is different from a shape of the second convex lens, the first convex lens is disposed on a side of the lens assembly close to the panel body, and the second convex lens is disposed on a side of the lens assembly away from the panel body; wherein the first convex lens comprises a first light incident surface and a first light-exiting surface, and the second convex lens comprises a second light incident surface and a second light- exiting surface; and wherein the first convex lens is configured to converge light entering the first convex lens from the first light incident surface at an edge of the splicing seam toward the splicing seam, and the second convex lens is configured to converge light transmitting through the first convex lens and entering the second convex lens from the second light incident surface at the edge of the splicing seam toward the splicing seam through the second light-exiting surface”.
In regards to claims 1, 8 and 17 the representative prior art is Watanabe, Uehara and Lin. Watanabe discloses a direct-viewing type display device according to the present invention includes: at least one display panel 10 having a display region 10A anda frame region 10F provided outside the display region, with a boundary extending along the first direction between the display region and the frame region; and at least one light-transmitting cover 14 disposed on a viewer's side of the at least one display panel. The at least one light-transmitting cover includes a lens portion 141 disposed astride the boundary for refracting a portion of light going out from the display region toward the frame region; and a viewer-side surface 1411 of the lens portion is a curved surface, and a rear-side surface 1412 of the lens portion is also a curved surface. According to the present invention, with a simpler structure than conventionally, there is provided a display device whose frame region is obscured, or which can display a jointless image in the case of being tiled up, and yet which has a high display quality and is suitable for thinness and light-weightless.
Uehara discloses a image switching display apparatus is provided with a liquid crystal display unit and first and second lenticular lenses. To display a 3D image, the first lenticular lens is arranged in such a way that the optical axis of the first lenticular lens coincides with the optical axis of the second lenticular lens so that pixels for a left eye display an image for a left eye and pixels for a right eye display an image for a right eye. To display a 2D image, the first lenticular lens is arranged in such a way that the optical axis of the first lenticular lens is shifted from the optical axis of the second lenticular lens by half a lens pitch so that the pixels for the left eye and the pixels for the right eye display the same image independently
Lin discloses a polarizing rotation device including a rotation shaft, a driving element and a polarizing element is provided. The driving element is configured to drive the rotation shaft to rotate. The polarizing element is connected to the rotation shaft and is disposed on a transmission path of at least one beam, where the driving element is configured to drive the polarizing element to rotate sequentially while taking the rotation shaft as a rotation central axis, and when the polarizing element is rotated, the at least one beam penetrates through the polarizing element, and the at least one beam penetrating through the polarizing element has different polarization states at different
time. Therefore, when a projection device is in a polarized stereoscopic mode, a color or brightness of a display image is uniform, and a user observes a 3D display image with good uniform.

In regards to claims 1, 8 and 17 Watanabe, Uehara and Lin, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “wherein the first convex lens comprises a first light incident surface and a first light-exiting surface, and the second convex lens comprises a second light incident surface and a second light- exiting surface; and wherein the first convex lens is configured to converge light entering the first convex lens from the first light incident surface at an edge of the splicing seam toward the splicing seam, and the second convex lens is configured to converge light transmitting through the first convex lens and entering the second convex lens from the second light incident surface at the edge of the splicing seam toward the splicing seam through the second light-exiting surface” of the claimed invention.  Claims 2-7; 9-16 and18-20 depend from claim 1, 8 and 17 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694